Citation Nr: 0300547	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  02-00 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to June 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2001 rating decision 
by the Columbia, South Carolina RO.

The additional issue of entitlement to an effective date 
earlier than May 16, 2001, for the assignment of a total 
disability rating based on individual unemployability due 
to service-connected disability (TDIU) is addressed in the 
remand that follows the order section of this decision. 


FINDINGS OF FACT

1.  A timely notice of disagreement and substantive appeal 
were received following a June 2001 rating decision 
assigning an initial evaluation of 70 percent for PTSD.

2.  In December 2002, prior to the promulgation of the 
Board's decision in the appeal, the veteran submitted a 
statement withdrawing his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appellant may withdraw an appeal in writing at any time 
before the Board promulgates a final decision.  38 C.F.R. 
§ 20.204.  When an appellant does so, the withdrawal 
effectively creates a situation where there no longer 
exists any allegation of error of fact or law.  
Consequently, in such an instance, the Board does not have 
jurisdiction to review the appeal.  A dismissal is 
appropriate in such a case. 38 U.S.C.A. § 7105(d).

In the case at hand, the veteran expressly withdrew his 
appeal.  This is certainly permissible under the Board's 
rules of practice so long as it is done in writing, which 
the veteran did.  38 C.F.R. § 20.204.  Given the veteran's 
clear intent to withdraw as expressed in correspondence 
received in December 2002, further action by the Board is 
not appropriate.  38 U.S.C.A. § 7105(d).


ORDER

The appeal for entitlement to a rating in excess of 70 
percent for PTSD is dismissed.


REMAND

The veteran contends that the RO erred by failing to grant 
an effective date earlier than May 16, 2001, for the 
assignment of a TDIU.  A review of the claims folder shows 
that a November 2002 Decision Review Officer decision 
granted entitlement to a TDIU, effective from May 16, 
2001.  A notice of disagreement was received by the RO in 
December 2002.  Specifically, the veteran's representative 
noted that an earlier effective date of October 18, 1999, 
was sought.  The Board notes that no statement of the case 
regarding this issue has been issued.  

The U.S. Court of Appeals for Veterans Claims has held 
that where a notice of disagreement is filed, but a 
statement of the case has not been issued, the Board must 
remand the claim to the RO to direct that a statement of 
the case be issued.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Accordingly, the case is hereby REMANDED for the 
following action:

The RO should furnish the veteran and 
his representative with a statement of 
the case concerning the issue of 
entitlement to an effective date 
earlier than May 16, 2001, for the 
assignment of a TDIU.  If, and only if, 
a timely substantive appeal is filed, 
this issue should be certified to the 
Board for appellate consideration.

By this remand the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth 
v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.

 

